Case 2:20-cv-13134-LVP-RSW ECF No. 131, PageID.5211 Filed 06/30/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

TIMOTHY KING, et al,

            Plaintiffs,                  Case No. 2:20-cv-13134-LVP-RSW
                                         Hon. Linda V. Parker
v.

GRETCHEN WHITMER, et al,                 Mag. Judge R. Steven Whalen

            Defendants,

and

CITY OF DETROIT,
DEMOCRATIC NATIONAL COMMITTEE
and MICHIGAN DEMOCRATIC PARTY,
and ROBERT DAVIS,

            Intervenor-Defendants.



              APPEARANCE ON BEHALF OF L. LIN WOOD

      I have been retained to represent L. LIN WOOD in response to the

Court’s Order to Appear issued on June 17, 2021 in the above-entitled cause
Case 2:20-cv-13134-LVP-RSW ECF No. 131, PageID.5212 Filed 06/30/21 Page 2 of 2




of action. Accordingly, I submit this appearance under Local Rule 83.25.

                                    Respectfully submitted,

                                    COLLINS EINHORN FARREL PC

                                    /s/ Donald D. Campbell
                                    DONALD D. CAMPBELL (P43088)
                                    PATRICK K. McGLINN (P51558)
                                    Attorneys for L. Lin Wood
                                    4000 Town Center, 9th Fl.
                                    Southfield, MI 48075
Dated: June 30, 2021                248.351.5426




                        CERTIFICATE OF SERVICE
I hereby certify that on June 30, 2021, I electronically filed an appearance on
behalf of L. LIN WOOD with the Clerk of the Court using the ECF system,
and that a copy was electronically served on all counsel of record via the ECF
system and to any counsel not registered to receive electronic copies from
the court, by enclosing same in a sealed envelope with first class postage
fully prepaid, addressed to the above, and depositing said envelope and its
contents in a receptacle for the US Mail.

                                    COLLINS EINHORN FARREL PC

                                    /s/ Donald D. Campbell
                                    DONALD D. CAMPBELL (P43088)
                                    Attorneys for L. Lin Wood
